Name: Council Regulation (EC) No 1426/94 of 8 June 1994 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  industrial structures and policy;  production;  EU finance
 Date Published: nan

 30. 6 . 94 Official Journal of the European Communities No L 163/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1426/94 of 8 June 1994 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN UNION, situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other case to suspend them completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annex shall be suspended at the level indicated in respect of each of them . These suspensions shall apply :  from 1 July to 31 December 1994 for the products listed in the table appearing in Table I,  from 1 July 1994 to 30 June 1995 for the products listed in the table appearing in Table II . Article 2 This Regulation shall enter into force on 1 July 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1994. For the Council The President E. PAPAZOI No L 163/2 30 . 6 . 94Official Journal of the European Communities ANNEX TABLE I CN code TARIC Description Rate of autonomous duty ( % ) ex 2846 10 00 * 10 Mixture based on lanthanide compounds, containing between 60% and 70% of cerium, evaluated as cerium dioxide, and containing not more than 1 % of zirconium oxide, aluminium oxide or iron oxide 0 ex 2905 50 90 * 10 2,2-Bis(bromomethyl)propanediol 0 ex 2918 29 50 * 10 Gallic acid, of a purity of 99,7 % or more calculated on the dry weight (measured by acidimetry), with a moisture content of less than 10 %, a sulphuric ash content of less than 0,06 % , an iron content of less than 8 mg/kg and an iodine colour number not exceeding 3 on the DIN 6162 scale 0 ex 2930 90 80 * 17 3,3 '-Thiodi(propionic acid) 0 ex 2932 29 90 *45 2'-Anilino-6'-diethylamino-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2935 00 00 *50 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH,3H-benz[de]isochromen ­ lyl]indole-7-carboxylic acid 0 ex 2941 50 00 * 10 Clarithromycin ( INN) 2,7 ex 2941 90 00 *03 Amphotericin B ( INN) ex 3004 20 90 *60 0 ex 2941 90 00 *25 Sisomycin sulphate (INNM) 0 ex 3003 20 00 * 10 Preparation of 17-allyl-l,14-dihydroxy-12-[2-(4-hydroxy-3-methoxycyclohexyl)-l-methylvinyl]- 23,25-dimethoxy-13,19,21,27-tetramethyl-ll,28-dioxa-4-azatricyclo[22.3.1.0] octacos-18-ene-2,3,10,16-tetraone (tacrolimus ( INN)) 0 ex 3004 39 90 * 10 Preparation containing des-l-alanine-[125-serine] interleukin-2 (human), obtained from genetically-manipulated Escherichia coli 0 ex 3806 90 00 *20 Hydroabietyl alcohol 0 ex381519 00 * 13 Catalyst consisting of titanium tetrachloride supported on magnesium dichloride, in the form of a suspension in mineral oil , for use in the manufacture of polypropylene ( a ) 0 ex 3823 90 98 * 18 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight :  70 % or more but not more than 78 % of dialuminium trioxide and  19 % or more but not more than 26 % of zirconium dioxide 5,2 ex 3823 90 98 * 19 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight :  54 % or more but not more than 62 % of dialuminium trioxide and  36 % or more but not more than 44 % of zirconium dioxide 5,2 ex 3823 90 98 *23 Mixture of 2-(perfluoroalkyl)ethanethiols of a perfluoroalkyl chain-length of 6 or more carbon atoms but not exceeding 20 carbon atoms 0 30. 6 . 94 Official Journal of the European Communities No L 163/3 CN code TARIC Description Rate of autonomous duty ( % ) ex 3823 90 98 * 34 Preparation consisting essentially of alkaline asphalt sulphonate, of:  a specific gravity of 0,9 or more but not exceeding 1,5 and  a solubility in water of 70 % by weight or more 0 ex 3823 90 98 *" 36 Mixture of lithium diisopropylamide ( lithium salt of diisopropylamine) and magnesium bis(diisopropylamide ) (magnesium salt of diisopropylamine ), in the form of a solution in organic solvents 0 ex 3901 90 00 * 92 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 ex 3901 90 00 * 93 Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid 0 ex 3903 90 00 *40 Copolymer of styrene with 2-ethylhexyl acrylate or with n-butyl acrylate, containing:  10 mole % or more but not more than 16 mole % of acrylate ,  0,2 mg/kg or less of sodium and  0,1 mg/kg or less of calcium 0 ex 3907 99 10 * 30 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 ex 3911 90 10 * 10 Poly(oxy-l,4-phenylenesulphonyl-l,4-phenyleneoxy-l,4-phenyleneisopropylidene-l,4 ­ phenylene), in one of the forms mentioned in note 6 ( b ) to Chapter 39 3,5 ex 3912 90 10 *20 Cellaburate ( INN), non-plasticized, in the form of powder :  with a butyryl content by weight of 25 % or more, as determined by the ASTM D 817-72 method and  of a viscosity not exceeding 57 poise, as determined by the ASTM D 817-72 method, for use in the manufacture of wood coatings, paints or lacquers for cars and aircraft and printing inks (a ) 0 ex 3917 32 31 * 92 Insulating tubing (heat-shrinkable tubing) of ethylene polymers, whether or not internally coated or covered with a thermoplastic adhesive, for use in nuclear plants ( a ) 0 ex 3919 90 31 * 10 Reflecting laminated sheeting, metallized, consisting of one sheet of polyester and at ex 3921 90 19 * 70 least another sheet of polyester or other plastic material and coated on one side with an adhesive , whether or not protected by a release sheet, in rolls of a width of 150 cm or more and a gross weight of 75 kg or more 0 ex 3919 90 31 * 30 Polyethylene terephtalate film of a thickness not exceeding 25 micrometres , either : ex 3920 62 10 * 20  onjy dye(J ;n the mass, or ex 3921 90 19 * 60 , , . . , , ... , -, A  dyed in the mass and metallized on one side 0 ex 3919 90 31 *40 Reflecting polyester sheeting embossed in a regular pyramidal pattern, for the ex 3920 62 10 *40 manufacture of safety stickers and badges, safety clothing and accessories thereof, or of ex 3920 62 90 *20 school satchels, bags or similar containers ( a ) ex 3920 63 00 * 30 ex 3920 69 00 * 30 0 ex 3919 90 61 * 92 Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded hollow glass balls of a diameter not exceeding 100 micrometres 0 ex 3920 62 10 * 10 Polyethylene terephthalate film, of a thickness of less than 10 micrometres, for the manufacture of digital audio cassettes ( a ) 0 No L 163/4 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 3920 62 10 * 35 Polyethylene terephthalate film, of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates ( a ) 0 ex 3920 62 10 * 60 Film of polyethylene terephthalate, coated or covered on one side or on both sides with ex 3921 90 19 *25 a layer of modified polyester, of a total thickness of 7 micrometres or more but not exceeding 11 micrometres, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm ( a ) 0 ex 3920 99 50 *24 Film entirely of polyvinyl alcohol, of a thickness not exceeding 1 mm and containing by weight :  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate and  5 % or more but not more than 25 % of glycerol as plasticizer, for the manufacture of roof-windows (a ) 0 ex5503 1019 * 10 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of ra-phenylenediamine and isophthalic acid, for uses other than the manufacture of goods of Chapters 60 to 65 or of materials used in the manufacture of such goods (a ) 0 ex 5503 1019 * 30 Textile fibres containing -by weight :  1 % or more but not more than 15 % of fibres of poly(p-phenylene terephthalamide) and  85 % or more of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 5 ex 5504 10 00 * 10 Fibres entirely of modal ( ISO) 0 ex 5911 90 90 *40 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (a ) 0 ex 6903 20 90 * 10 Yarn of continuous ceramic filaments, each filament containing by weight : -  12 % or more of diboron trioxide,  26 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 ex 6903 90 80 * 10 Beryllium oxide, of a purity by weight of more than 99 % , in the form of blanks, bars, ex 6909 19 00 *40 blocks or plates 0 ex 7011 20 00 *40 Glass face-plate :  with a diagonal measurement of 366,4 mm ( ± 1,5 mm) and of dimensions of 246,4 x 315,4 mm ( ± 1,5 mm),  with a diagonal measurement of 544,5 mm ( ±1,5 mm) and of dimensions of 358 x 454 mm ( ± 1,5 mm),  with a diagonal measurement of 639,3 mm ( ±3 mm) and of dimensions of 527 x 413,6 mm ( ± 2 mm) or  with a diagonal measurement of 838,2 mm ( ± 1,5 mm) and of dimensions of 549,9 x 695,6 mm ( ± 1,5 mm), and with a raised edge, for the manufacture of colour cathode-ray tubes ( a ) 0 ex 8421 99 00 * 91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 ) 30. 6 . 94 Official Journal of the European Communities No L 163/5 CN code TARIC Description Rate of autonomous duty (% ) ex 8421 99 00 * 92 Parts of equipment for the purification of water by reverse osmosis , consisting essentially ex 5911 90 90 * 30 of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness not exceeding 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 ex 8421 99 00 * 93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not exceeding 3 700 mm and a diameter not exceeding 500 mm 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions No L 163/6 Official Journal of the European Communities 30 . 6 . 94 TABLE II CN code TARIC Description Rate of autonomous duty ( % ) ex 2707 99 11 * 10 Crude light oils containing by weight:  10 % or more of vinyltoluenes,  10 % or more of indene and  1 % or more but not more than 5 % of naphthalene 0 ex 2712 20 00 * 10 Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1 560 0 ex 2712 90 90 *20 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms 0 ex 2804 29 00 * 10 Helium 0 ex 2805 30 10 * 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 ex 2810 00 00 * 10 Diboron trioxide 0 ex 281 1 19 00 * 10 Sulphamidic acid 0 ex2811 29 90 * 10 Tellurium dioxide 0 ex 2818 30 00 * 10 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 ex 2819 90 00 * 10 Chromium dioxide 9 ex 2820 90 00 * 10 Manganese oxide containing by weight 77 % or more of manganese 0 ex 2825 90 10 * 10 Calcium hydroxide, of a purity of 98 % or more calculated on the dry weight, in the form of particles of which :  not more than 1 % by weight have a particle-size exceeding 75 micrometres and  not more than 4 % by weight have a particle-size of less than 1,3 micrometres 0 ex 2827 39 00 * 10 Copper monochloride of a purity by weight of 96 % or more but not exceeding 99 % 0 ex 2827 60 00 * 10 Titanium tetraiodide 0 ex 2836 91 00 *20 Lithium carbonate, in the form of powder and containing one or more of the following impurities at the concentrations indicated :  2 mg/kg or more of arsenic  200 mg/kg or more of calcium  200 mg/kg or more of chlorides  20 mg/kg or more of iron  150 mg/kg or more of magnesium  20 mg/kg or more of heavy metals  300 mg/kg or more of potassium  300 mg/kg or more of sodium  200 mg/kg or more of sulphates, determined according to the methods specified in the European Pharmacopoeia 0 2840 11 00 Borates of sodium, anhydrous 2840 20 10 0 30. 6 . 94 Official Journal of the European Communities No L 163/7 CN code TARIC Description Rate of autonomous duty (% ) ex 2840 19 00 * 10 Disodium tetraborate pentahydrate 0 ex 2843 90 90 * 10 Carboplatin (INN) 0 2845 10 00 Heavy water (deuterium oxide ) (Euratom ) 0 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom ) 0 ex 2902 90 90 * 10 ¢ Vinyltoluenes 0 ex 2902 90 90 * 15 1,2-Di ( 3 ,4-xylyl )ethane 0 ex 2902 90 90 *40 p-Cymene 0 ex 2902 90 90 *45 2-Methylnaphthalene 0 ex 2902 90 90 * 60 1,3-Diisopropylbenzene 0 ex 2902 90 90 * 70 1,2,4,5-Tetramethylbenzene (durene ) 0 ex2903 30 10 * 10 Carbon tetrafluoride (tetrafluoromethane ) 0 ex 2903 30 38 * 10 Dibromomethane 0 ex 2903 59 00 * 10 l,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo[12.2.1.1 6 &gt;9 .02&gt; 13 .05 &gt; 10]octadeca ­ 7,15-diene, for use in the manufacture of polyamide, polyethylene, synthetic rubber or polystyrene (a ) 0 ex 2903 59 00 *20 Hexachlorocyclopentadiene 0 ex 2903 69 00 * 10 Di- or tetrachlorotricyclo[8.2.2.24&gt;7]hexadeca-l(12),4,6,10,13,15-hexaene, mixed isomers 0 ex 2904 10 00 * 30 Sodium p-styrenesulphonate 0 ex 2904 20 90 * 10 Nitromethane 0 ex 2904 20 90 *20 Nitroethane 0 ex 2904 20 90 * 30 1-Nitropropane 0 ex 2904 20 90 *40 2-Nitropropane 0 ex 2904 90 10 *40 Tosyl chloride 0 ex 2905 16 90 * 10 Octan-2-ol . 0 ex2905 19 10 * 10 Potassium Jerf-butoxide 0 2905 21 00 Allyl alcohol 0 ex 2905 39 90 * 10 Butane-l,3-diol 0 No L 163/8 30 . 6 . 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 2905 39 90 *20 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 2906 11 00 Menthol 0 ex 2906 19 00 * 10 Labd-14-ene-8,13-diol 0 ex 2906 29 90 * 10 2,2 '-(m-Phenylene)dipropan-2-ol 0 ex 2907 15 00 * 10 1-Naphthol 0 ex 2907 21 00 * 10 Resorcinol 0 ex 2907 29 90 * 50 Disodium l,4-dihydroanthracene-9,10-diolate, in the form of an aqueous solution 0 ex 2909 19 00 * 10 l,2-Bis(2-chloroethoxy)ethane 0 2909 30 10 Diphenyl ether 0 ex 2909 30 30 * 10 2-Bromo-6-methoxynaphthalene 0 ex 2909 30 30 *20 l,2-Bis(2,4,6-tribromophenoxy)ethane, for the manufacture of acrylonitrile ­ butadiene-styrene (ABS ) ( a ) 0 ex 2909 44 00 * 10 2-Hexyloxyethanol 0 ex 2909 49 10 *20 2-(2-Chloroethoxy)ethanol 0 ex 2910 90 00 * 30 2,3-Epoxypropan-l-ol (glycidol ) 0 ex 2910 90 00 *40 Perfluoroepoxypropane 0 ex 2912 49 00 * 10 3-Phenoxybenzaldehyde 0 ex 2914 19 00 * 10 5-Methylhexan-2-one 0 ex 2914 49 00 * 10 1 1 a, 1 7,21-Trihydroxy-16p-methylpregna-l ,4-diene-3,20-dione 0 ex 2914 50 00 * 30 2'-Hydroxyacetophenone 0 ex 2914 50 00 *40 4'-Hydroxyacetophenone 0 ex 2914 69 00 * 10 1,4-Naphthoquinone » 0 ex 2914 69 00 * 30 Ubidecarenone ( INN) (coenzyme Qio) 0 ex 2914 69 00 *40 Idebenone ( INN) 0 ex 2915 60 10 * 10 l-Isopropyl-2,2-dimethyltrimethylene diisobutyrate 0 ex 2915 90 80 *20 Trimethyl orthoacetate 0 ex 2916 12 90 * 10 2-terf-Butyl-6-(3-f £r?-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate 0 ex 2916 14 90 * 10 2,3-Epoxypropyl methacrylate 0 ex 2916 19 90 * 30 Crotonic acid 0 ex 2916 20 00 * 10 Methyl 3 (2,2 dichlorovinyl ) 2,2 dimethylcyclopropanecarboxylate 0 30. 6 . 94 Official Journal of the European Communities No L 163/9 CN code TARIC Description Rate of autonomous duty (% ) ex 2916 20 00 *20 3-Phenoxybenzyl 2,2-dimethyl-3-(2-methylprop-l-enyl)cyclopropanecarboxylate 0 ex 2916 39 00 * 10 Methyl 3-chlorobenzoate ' 0 ex 2916 39 00 *20 3,5-Dichlorobenzoyl chloride 3,6 ex 2916 39 00 *30 Felbinac (INN) 0 ex 2917 13 00 * 10 Azelaic acid and sebacic acid 0 ex 2917 19 90 *20 Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 ex 2917 19 90 * 30 Docusate sodium (INN) 0 ex 2917 39 10 * 10 Ester or anhydride of tetrabromophthalic acid 0 ex 2917 39 90 * 10 Benzene-l,2,4-tricarboxylic acid 0 ex 2917 39 90 * 15 ' Isophthaloyl dichloride, containing by weight 0,8 % or less of terephthaloyl dichloride 0 ex 2917 39 90 *25 Naphthalene-l,4,5,8-tetracarboxylic acid 0 ex 2917 39 90 * 30 Tetrachlorophthalic anhydride 0 ex 2917 39 90 * 70 Sodium 3,5-bis(methoxycarbonyl)benzenesulphonate 0 ex 2918 19 10 * 10 Malic acid 0 ex 2918 19 90 *20 2,2-Bis(hydroxymethyl)propionic acid 0 ex 2918 19 90 * 30 Dinoprost ( INN), for the manufacture of human medicaments of heading No 3004 (a ) 0 ex 2918 19 90 *40 Ammonium (3i?,5R)-7-[(lS,2S,6R,8S,8aH)-8-(2,2-dimethylbutyryloxy)-l,2,6,7,8,8a ­ hexahydro-2,6-dimethyl-l-naphthyl]-3,5-dihydroxyheptanoate 3,5 ex 2918 19 90 * 50 Pravastatin sodium (INNM) " 3,5 ex 2918 29 30 * 10 2-Ethylhexyl 4-hydroxybenzoate 0 ex 2918 90 00 * 10 Dinoprostone (INN) 0 ex 2918 90 00 * 30 Alprostadil (INN) 0 ex 2918 90 00 * 50 2,6-Dimethoxybenzoic acid 0 ex 2918 90 00 * 60 Trepibutone (INN) 0 ex 2918 90 00 * 70 Dicamba ( ISO) 0 ex 2920 90 10 * 10 Diethyl sulphate 0 ex 2920 90 80 * 10 0,0'-Dioctadecyl pentaerythritol bis(phosphite) 0 ex 2920 90 80 * 30 0,0'-Bis(2,4-di-ferf-butylphenyl)pentaerythritol bis(phosphite) 0 No L 163/10 Official Journal of the European Communities 30. 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 2920 90 80 * 60 Tetraethyl orthosilicate, of a purity by weight of 99,99 % or more and containing:  1,0 microgram/kg or less of calcium,  1,0 microgram/kg or less of chromium,  2,0 microgram/kg or less of iron and  2,0 microgram/kg or less of sodium, for use in the manufacture of goods of heading No 8542 (a) 0 ex 2921 19 90 *" 20 1,1,3,3-Tetramethylbutylamine 0 ex 2921 19 90 * 30 Triallylamine 0 ex 2921 29 00 * 10 NjNjN'jN'-Tetrabutylhexamethylenediamine 0 ex 2921 29 00 *20 Tris[3-(dimethylamino)propyl]amine 0 ex 2921 29 00 * 30 Bis[3-(dimethylamino)propyl]methylamine 0 ex 2921 30 90 * 10 Cyclohex-l,3-ylenediamine (1,3-diaminocyclohexane) 0 ex 2921 30 90 *20 Dicyclohexyl(methyl)amine 0 ex 2921 43 90 * 10 5-Amino-2-chlorotoluene-4-sulphonic acid 0 ex 2921 45 00 * 10 3-Aminonaphthalene-l,5-disulphonic acid, monosodium salt 0 ex 2921 49 10 * 10 a',a',a'-Trifluoro-2,3-xylidine 0 ex 2921 49 10 *20 Pendimethalin (ISO) 3,5 ex 2921 51 10 * 10 w-Phenylenediamine, of a purity by weight of 99 % or more and containing:  1 % or less by weight of water,  200 mg/kg or less of o-phenylenediamine and  450 mg/kg or less of p-phenylenediamine 0 ex 2921 59 00 *20 m-Phenylenebis(methylamine) 0 ex 2921 59 00 * 30 2,2'-Dichloro-4,4'-methylenedianiline 0 ex 2921 59 00 *40 4,4'-Bi-o-toluidine 0 ex 2921 59 00 * 50 1,8-Naphthylenediamine 0 ex 2922 19 00 *20 Dinoprost ( INN), trometamol ( INN) salt 0 ex 2922 19 00 * 30 l-Deoxy-l-(octylamino)-D-glucitol 0 ex 2922 19 00 *50 Tulobuterol hydrochloride (INNM) 0 ex 2922 19 00 * 60 2-[2-(Dimethylamino)ethyl(methyl)amino]ethanol 0 ex 2922 29 00 * 10 2-Methyl-N-phenyl-p-anisidine 0 ex 2922 49 80 * 10 Tranexamic acid (INN) 0 30 . 6 . 94 Official Journal of the European Communities No L 163/11 CN code TARIC Description Rate of autonomous duty ( % ) ex 2922 49 80 *20 |3-Alanine 0 ex 2922 49 80 *30 ' Gabapentin ( INN) 0 ex 2922 50 00 *20 Metipranolol ( INN) 0 ex 2922 50 00 *50 2-(4-Dibutylaminosalicyloyl)benzoic acid 0 ex 2922 50 00 *60 Nadolol ( INN) 0 ex 2924 10 00 *20 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts 0 ex 2924 10 00 * 30 N-(l,l-Dimethyl-3-oxobutyl)acrylamide q ex 2925 11 00 *20 Saccharin and its sodium salt 0 2925 19 10 3,3\4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 0 ex 2925 19 90 * 10 N-Phenylmaleimide 0 ex 2925 20 00 * 10 Dicyclohexylcarbodiimide 0 ex 2926 90 90 * 15 Methacrylonitrile 0 ex 2926 90 90 *20 2-(3-Phenoxyphenyl)propiononitrile 0 ex 2926 90 90 *30 Isophthalonitrile 6 ex 2926 90 90 * 60 Etocrilene ( INN) 0 ex 2926 90 90 * 70 Octocrilene ( INN) 0 ex 2926 90 90 * 80 2-Cyanoacetamide 0 ex 2926 90 90 * 85 Alkyl or alkoxyalkyl esters of cyanoacetic acid 0 ex 2927 00 00 * 10 2,2'-Dimethyl-2,2'-azodipropionamidine dihydrochloride 0 ex 2927 00 00 *20 4-Anilino-2-methoxybenzenediazonium hydrogen sulphate 0 ex 2928 00 00 * 30 Robenidine hydrochloride ( INNM) 0 ex 2928 00 00 * 50 3,3'-Bis(3,5-di-te?t-butyl-4 hydroxyphenyl)-N,N'-bipropionamide 0 ex 2928 00 00 *60 2,4,6-Trichlorophenylhydrazine 0 ex 2928 00 00 * 70 N,N-Bis(2-methoxyethyl)hydroxylamine 0 ex 2929 10 90 * 10 Methylenedicyclohexyl diisocyanate, mixed isomers 0 ex 2929 10 90 * 30 3 ,3'-Dimethylbiphenyl-4,4'-diyl diisocyanate 0 ex 2929 10 90 *40 «?-Isopropenyl-a,a-dimethylbenzyl isocyanate 0 ex 2929 10 90 * 50 m-Phenylenediisopropylidene diisocyanate 0 ex 2930 90 10 * 10 Cilastatin sodium (INNM) 0 No L 163/12 Official Journal of the European Communities 30 . 6. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 2930 90 80 *01 2,2'-Thiodiethyl bis[3-(3,5-di- £er £-butyl-4-hydroxyphenyl)propionate] 0 ex 2930 90 80 *04 Thiophenol 0 ex 2930 90 80 *05 Probucol ( INN) 3,8 ex 2930 90 80 *06 Ethoprophos (ISO) 0 ex 2930 90 80 * 07 Netobimin (INN) - 0 ex 2930 90 80 *09 3,3-Dhnethyl-l-methylthiobutanone oxime 0 ex 2930 90 80 * 11 Thiophanate-methyl ( ISO) 0 ex 2930 90 80 * 13 Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)-m-phenylenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine 0 ex 2930 90 80 * 15 4-(4-Isopropoxyphenylsulphonyl)phenol 0 ex 2931 00 80 * 10 2-Diphenylphosphinobenzoic acid 0 ex 2931 00 80 *20 Chlorodiphenylphosphine 0 ex 2931 00 80 *30 Bis(2-chloroethyl ) 2-chloroethylphosphonate 0 ex 2931 00 80 *40 Sodium phenylphosphinate 0 ex 2931 00 80 *50 Bis(2-chloroethyl) vinylphosphonate 0 ex2932 11 00 * 10 Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran, for the manufacture of a-4-hydroxybutyl-(o-hydroxypoly(oxytetramethylene) ( a ) 0 ex 2932 13 00 * 10 Tetrahydrofurfuryl alcohol 0 ex 2932 19 00 *40 Furan of a purity by weight of 99 % or more 0 ex 2932 29 90 * 10 Glucurolactone (INN) 0 ex 2932 29 90 * 15 2'-Anilino-6'-[ethyl(isopentyl)amino]-3'-methylspiro[isobenzofuran-l(3H),9 '- xanthen]-3-one 0 ex 2932 29 90 *20 l-Hydroxy-4-[l-(4-hydroxy-3-methoxycarbonyl-l-naphthyl)-3-oxo-lH,3H ­ benzo[Je]isochromen-l-yl]-6-octadecyloxy-2-naphthoic acid 0 ex 2932 29 90 *30 13,14,15,16-Tetranorlabdano-12,8a-lactone 0 ex 2932 29 90 . *40 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 * 55 2'-(2-Chloroanilino)-6'-dibutylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *60 6'-(N-Ethyl-p-toluidino)-2'-methyIspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *61 2'-Anilino-3'-methyl-6'-methyl(propyl)aminospiro[isobenzofuran-l(3H),9'-xanthen]- 3-one 0 ex 2932 29 90 *62 6'-Diethylamino-3'-methyl-2'-(2,4-xylidino)spiro[isobenzofuran-l(3H),9'-xanthen]- 3-one 0 30 . 6 . 94 Official Journal of the European Communities No L 163/13 CN code TARIC Description Rate of autonomous duty ( % ) ex 2932 29 90 *65 Lovastatin (INN) 4 ex 2932 29 90 * 70 2'-Anilino-6'-(N-ethyl-p-toluidino)-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]- 3-one 0 ex 2932 29 90 * 75 2'-Anilino-6'-ethyl(isobutyl)amino-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]- 3-one 0 ex 2932 29 90 * 76 2'-Aniiino-6'-cyclohexyl(methyl)amino-3'-methylspiro[isobenzofuran-l(3H),9 '- xanthen]-3-one 0 ex 2932 29 90 * 80 Etoposide (INN) 0 ex 2932 29 90 * 85 Methyl 6-docosyloxy-l-hydroxy-4-[l-(4-hydroxy-3-methyl-l-phenanthryl)-3-oxo ­ lH,3H-naphtho[l,8-cd]pyran-l-yl]naphtalene-2-carboxylate 0 ex 2932 90 50 * 10 (2S,5R,7S,10R,13S)-4,10-Diacetoxy-2-benzoyloxy-l,7-dihydroxy-9-oxo-5,20 ­ ex 3004 90 99 *20 epoxytax-ll-en-13-yl (3S)-benzamido-2-hydroxy-3-phenylpropionate (paclitaxel ) 0 ex 2932 90 79 *30 Glucosamine hydrochloride ( INNM) 0 ex 2932 90 79 *70 Bendiocarb (ISO ) 0 ex 2933 21 00 * 10 Hydantoin 0 ex 2933 21 00 * 20 2-(3-Benzyl-2,5-dioxoimidazolidm-l-yl)-2'-chloro-5'-(3-dodecylsulphonyl-2 ­ methylpropionamido)-4,4-dimethyl-3-oxovaleranilide 0 ex 2933 29 90 * 10 Enoximone (INN) 0 ex 2933 29 90 *20 Reaction product consisting of the methyl esters of (+/-)-6-(4-isopropyl 4-methyl-5-oxo-2-imidazolin-2-yl)-m-toluic acid and (+/-)-2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-p-toluic acid ( Imazamethabenz-methyl ) 4 ex 2933 29 90 *30 2-Butyl-4-chloro-l-[2'-(2-trityl-2H-tetrazol-5-yl)biphenyl-4-ylmethyl]imidazole-5-yl methanol 0 ex 2933 39 80 *01 Carpipramine dihydrochloride (INNM) 0 ex 2933 39 80 *06 2,3,5,6-Tetrachloropyridine 0 ex 2933 39 80 * 11 3,6-Dichloropyridine-2-carboxylic acid 0 ex 2933 39 80 * 12 2-Hydroxyethylammonium 3,6-dichloropyridine-2-carboxylate 0 ex 2933 39 80 * 14 (RS)-l-[2-(4-Chlorobenzhydryloxy)ethyl]piperidine and its salts 0 ex 2933 39 80 * 15 2-Butoxyethyl ( 3,5,6-trichloro-2-pyridyloxy)acetate 0 ex 2933 39 80 * 17 3,5-Dichloro-2,4,6-trifluoropyridine 0 ex 29333980 * 18 Pyridine-2,3-dicarboxylic acid 0 ex 2933 39 80 *22 Nicorandil ( INN) 0 ex 2933 39 80 *23 5-Methyl-2-pyridylamine 0 ex 2933 39 80 *24 Fluroxypyr (ISO ), methyl ester 4 No L 163/14 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 2933 39 80 *25 Nilvadipine ( INN) 0 ex 2933 39 80 *26 Roxatidine acetate hydrochloride ( INNM) 0 ex 2933 39 80 *27 4-Methylpyridine 0 ex 2933 40 90 * 10 Quinapril hydrochloride ( INNM) 0 ex 2933 59 90 * 20 l,4-Diazabicyclo[2.2.2]octane ( triethylenediamine ) 0 ex 2933 59 90 * 30 Amprolium hydrochloride (INNM) 0 ex 2933 59 90 * 70 l-Ethyl-6-fluoro-l,4-dihydro-4-oxo-7-piperazin-l-yl-l,8-naphthyridine-3 ­ carboxylic acid and its salts and esters 0 ex 2933 69 90 * 10 2,6-Di-terf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-ylamino]phenol 0 ex 2933 69 90 *20 l,3,5-Tris(4-tert-butyl-3-hydroxy-2,6-dimethylbenzyl)-l,3,5-triazine ­ 2,4,6(lH,3H,5H)-trione 0 ex 2933 69 90 * 30 l,3,5-Tris[(3,5-di-fe?t-butyl-4-hydroxyphenyl)methyl]-l,3,5-triazine ­ 2,4,6(lH,3H,5H)-trione 0 ex 2933 79 00 *20 Carteolol hydrochloride ( INNM) 0 ex 2933 90 80 * 11 Octrizole ( INN) 0 ex 2933 90 80 * 13 (2S)-l-(3-Acetylthio-2-methyl-l-oxopropyl)-L-proline 0 ex 2933 90 80 * 15 2,4-Di-tert-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 0 ex 2933 90 80 * 18 Captopril ( INN) 0 ex 2933 90 80 * 19 Tryptophan, of a purity by weight not exceeding 98,5 % , for the manufacture of goods of heading No 2309 (a ) 0 ex 2933 90 80 *23 2-(2H-Benzotriazol-2-yI)-4,6-di-tm-butylphenol 0 ex 2933 90 80 * 24 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol 0 ex 2933 90 80 *25 Bumetrizole ( INN) 0 ex 2933 90 80 * 26 Ethacridine lactate (INNM) 0 ex 2933 90 80 * 27 2-(2H-Benzotriazol-2-yl)-4,6-bis(l-methyl-l-phenylethyl)phenol 0 ex 2933 90 80 * 28 6,6'-Di-2H-benzotriazol-2-yl   4,4'-bis(l,l,3,3-tetramethylbutyl)-2,2 '- methylenediphenol 0 ex 2933 90 80 *29 Methyl ester of tolmetin ( INN) 0 ex 2934 90 60 * 10 Clotiazepam (INN) 4 ex 2934 90 60 * 30 Teniposide ( INN) 0 ex 2934 90 60 *40 Etizolam (INN) 4 ex 2934 90 60 * 50 Tiquizium bromide ( INN) 0 30. 6 . 94 Official Journal of the European Communities No L 163/15 CN code TARIC Description Rate of autonomous duty (% ) ex 2934 90 70 * 10 Ofloxacin ( INN) 0 ex 2934 90 70 *30 Pirenoxine sodium (INNM) 0 ex 2934 90 99 * 11 Zotepine (INN) 4 ex 2934 90 99 * 14 2-Chlorodibenz[fr/][l,4]oxazepin-ll(10H)-one 0 ex 2934 90 99 * 16 (6R,7R)-3-Acetoxymethyl-7-[(jR)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-l ­ azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 2934 90 99 * 19 Adenosine phosphate (INN) 0 ex 2934 90 99 * 31 p-Methoxybenzyl 3-chloromethyl-7-(2-phenylacetamido)-3-cephem-4-carboxylate 0 ex 2934 90 99 * 34 2',3'-Dideoxyinosine ex 3004 90 99 * 15 0 ex 2934 90 99 * 35 7-Chloro-5-methyl-2H-l,4-benzothiazin-3-(4H)-one 0 ex 2934 90 99 *36 l-[2-(l,3-Dioxan-2-yl)ethyl]-2-methylpyridinium bromide 0 ex 2935 00 00 * 30 Sulfathiazole ( INN) and its salts ' 0 ex 2935 00 00 *35 3-{l-[7-(Hexadecylsulphonylamino)-lH-indole-3-yl]-3-oxo-lH,3H ­ naphtho[l,8-of]pyran-l-yl}-N,N-dimethyl-lH-indole-7-sulphonamide 0 ex 2935 00 00 * 60 Sulfadimethoxine (INN) and its sodium salt 3,3 ex 2935 00 00 * 65 Metosulam ( ISO) 0 ex 2936 24 00 * 10 Dexpanthenol ( INN) 0 ex 2936 29 10 * 10 Folic acid (INN) 0 ex 2937 10 90 * 10 Protirelin tartrate ( INNM) 0 ex 2937 22 00 * 10 Mometasone furoate (INNM) 0 ex 2937 22 00 *20 Alclometasone 17,2 1-dipropionate (INNM) 0 ex 2937 29 90 * 10 Methylprednisolone ( INN) and its salts and esters 0 ex 2937 99 00 * 10 Calcitonin (INN) (porcine ) 0 ex 2937 99 00 *20 Calcitonin (INN) ( salmon), and its salts 0 ex 2937 99 00 * 30 Des-l-alanine-[125-serine] interleukin-2 (human) 0 2939 30 00 Caffeine and its salts 6 ex 2939 90 90 * 10 Irinotecan (INN) and its salts ex 3004 40 90 * 10 0 ex 2940 00 90 *30 Ribose 0 ex 2941 10 90 * 10 Piperacillin sodium (INNM) ex 3004 10 10 * 10 1 £ No L 163/16 Official Journal of the European Communities 30. 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 2941 10 90 ,*20 Piperacillin (INN) 4,1 ex 2941 90 00 *01 Cefaclor (INN) and its hydrates, salts and esters 0 ex 2941 90 00 *02 Amikacin (INN) and its salts ex 3004 20 90 * 10 0 ex 2941 90 00 *04 Clindamycin ( INN) and its salts and esters 0 ex 2941 90 00 * 05 Lincomycin ( INN) and its salts and esters, for the manufacture of medicaments of heading No 3003 or 3004 (a) 0 ex 2941 90 00 *06 Tobramycin ( INN) and its salts 0 ex 2941 90 00 * 08 Monensin ( INN) and its salts 0 ex 2941 90 00 * 09 Spectinomycin dihydrochloride (INNM), pentahydrate 0 ex 2941 90 00 * 13 Midecamycin ( INN) and its acetates 2,7 ex 2941 90 00 * 14 Cefoxitin sodium (INNM) 0 ex 2941 90 00 * 15 Cefradine (INN) 0 ex 2941 90 00 * 16 Kitasamycin ( INN) and its tartrate 0 ex 2941 90 00 * 19 Josamycin (INN) 2,7 ex 2941 90 00 *20 Josamycin propionate ( INNM) 2,7 . ex 2941 90 00 *21 Mitomycin (INN) ex 3004 20 90 *30 0 ex 2941 90 00 *23 Bleomycin sulphate (INNM) ex 3004 20 90 * 20 0 ex 2941 90 00 *24 Dibekacin sulphate (INNM) 0 ex 2941 90 00 *26 Spectinomycin sulphate (INNM) 0 ex 2941 90 60 *27 Netilmycin sulphate (INNM) 0 ex 2941 90 00 *28 Ribostamycin sulphate ( INNM) 0 ex 2941 90 00 * 29 Neomycin sulphate (INNM) 0 ex 2941 90 00 * 31 Aztreonam (INN) 0 ex 2941 90 00 * 32 Imipenem (INN) 0 ex 2941 90 00 * 33 Gefotetan (INN) 0 ex 2941 90 00 * 34 Ceftizoxime sodium (INNM) 0 ex 2941 90 00 * 35 Kanamycin sulphate (INNM) 0 ex 2941 90 00 * 36 Cefotiam dihydrochloride ( INNM) and its esters 0 30. 6 . 94 Official Journal of the European Communities No L 163/17 CN code TARIC Description Rate of autonomous duty ( % ) ex 2941 90 00 *37 Cefmenoxime hemihydrochloride (INNM) 0 ex 2941 90 00 *38 Vancomycin ( INN) and its salts and esters ex 3004 20 90 *50 0 ex 2941 90 00 * 39 Cefixime ( INN) 0 ex 2941 90 00 *41 Pirarubicin ( INN ) 0 ex 2941 90 00 *42 Rokitamycin ( INN) 2,7 ex 2941 90 00 *43 Ceftibuten ( INN) 0 ex 2941 90 00 *44 l-(Isopropoxycarbonyloxy)ethyl ester of cefpodoxime ( INN ) 0 ex 2941 90 00 *45 Ivermectin ( INN) 2,7 ex 2941 90 00 *46 Florfenicol ( INN) 0 ex 2941 90 00 *47 Isepamicin sulphate (INNM) 0 ex 2941 90 00 *48 Loracarbef ( INN) 0 ex 3002 10 10 * 10 Tetanus-immunoglobulin 0 ex 3002 10 10 *20 Anti-tetanus immunoplasma 0 ex 3002 10 10 *60 Rabies immunoplasma 0 ex 3002 10 91 * 10 Anti-haemophilic globulin and anti-Rh0(D)-globulin derived from human blood 0 ex 3002 10 91 *20 Gamma-globulin, in solution, derived from human blood 0 ex 3002 10 91 * 30 Lyophilized gamma-globulin derived from human blood 0 ex 3002 10 99 * 10 Unsterile blood-serum obtained from the blood of a bovine foetus or non-immunized newly-born calf 0 ex 3002 10 99 *30 Plasma, frozen, derived from the blood of horses, for the manufacture of serum gonadotrophin (INN) ( a ) 0 ex 3002 90 90 * 10 Purified lysate of the Human Immunodeficiency Virus, obtained from human T-cells infected with the Gallo HTLV-IIIb strain 0 ex 3003 10 00 * 10 Mixture of piperacillin ( INN) and tazobactam (INN) 3,2 ex 3003 39 00 * 10 Mixture of oestrogens of equine origin, in the form of powder 0 ex 3003 40 00 * 10 Granules containing by weight 40 % or more but not more than 50 % of theophylline 0 ex 3003 90 90 * 10 Granules containing by weight 0,7 % or more but not more than 1,2% of glycerol trinitrate 0 ex 3003 90 90 *20 Preparation of lansoprazole ( INN) 0 ex 3004 90 19 * 10 Purified collagen dispersed in a phospate physiological saline solution, whether or not containing lidocaine ( INN) 3 ex 3004 90 99 * 10 Carboplatin (INN) mixed with mannitol 0 No L 163/18 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 3005 10 00 * 10 Self-adhesive plastic film, coated or covered on one side with glycerol trinitrate mixed with an acrylic adhesive, containing 4 mg/cm2 or more of glycerol trinitrate, protected by a release sheet, not put up in forms or packings for retail sale 0 3201 20 00 Tanning extracts of wattle (mimosa ) 0 ex 3201 90 90 * 10 Tanning extracts of eucalyptus 3,2 ex 3201 90 90 *20 Tanning extracts derived from gambier and myrobalan fruits 0 ex 3206 49 90 * 10 Black preparation of iron-oxide pigments, in liquid form, with a maximum particle-size not exceeding 20 nanometres and containing by weight 25 % or more of iron evaluated as Fe203 , for the manufacture of goods of heading No 3304 or 9608 ( a ) 0 ex 3207 40 90 * 10 Glass, in the form of flakes of a length of 0,1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres 0 ex 3207 40 90 *20 Glass, in the form of powder or granules, containing by weight 99 % or more of silicon dioxide 0 ex 3208 90 10 * 10 Polyurethane of 2,2'-(ferf-butylimino)diethanol and 4,4'-methylenedicyclohexyl ex 3909 50 00 * 10 diisocyanate, in the form of a solution in N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3208 90 10 *20 Copolymer of p-cresol and divinylbenzene, in the form of a solution in ex 3911 90 90 * 86 N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3402 11 00 * 10 Aqueous solution containing by weight 30% or more but not more than 50% of disodium alkyl [oxydi(benzenesulphonate)] 0 ex 3402 90 10 *20 Mixture of docusate sodium (INN) and sodium benzoate 0 ex 3402 90 90 * 10 Crystalline powder obtained by the reaction of trisodium phosphate with a mixture of sodium hypochlorite and sodium chloride ('chlorinated trisodium phosphate'), containing by weight :  3,5 % or more of available chlorine, measured iodometrically and  17,0 % or more of phosphorus evaluated as P2O5 0 ex 3504 00 00 * 10 Purified antigens obtained from genetically-manipulated yeast-cells, for the manufacture of detection-tests for hepatitis-C (a ) 0 ex 3505 10 50 *20 0-(2-Hydroxyethyl)-derivative of hydrolysed waxy maize-starch 0 ex 3507 90 00 * 10 Bromelains ( INN) ' 0 ex 3507 90 00 *40 Lipoprotein lipase 0 ex 3507 90 00 *45 Urokinase (INN) 0 ex 3507 90 00 * 50 Serrapeptase ( INN) 0 ex 3507 90 00 * 60 Aspergillus alkaline protease 0 ex 3507 90 00 * 70 Enzymatic preparation based on thermolysine 0 ex 3507 90 00 * 80 L-Lactate : oxygen-2-oxidoreductase, non-decarboxylating 0 30 . 6 . 94 Official Journal of the European Communities No L 163/19 CN code TARIC Description Rate of autonomous duty ( % ) ex 3701 99 00 * 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photo-sensitive or electron-sensitive resin, for the manufacture of masks for the goods of heading No 8541 or 8542 (a ) 0 ex 3702 31 90 * 10 Colour negative film :  of a width of 75 mm or more but not exceeding 105 mm and  of a length of 100 m or more, for the manufacture of instant-picture film-packs ( a ) 0 3805 10 90 Sulphate turpentine 0 3805 20 00 Pine oil 1,7 ex 3808 40 90 * 10 1-Dodecylguanidine hydrochloride, in the form of a solution in isopropanol and water, containing by weight 33 % or less of 1-dodecylguanidine hydrochloride 0 ex 3809 91 00 * 10 Mixture of ( 5-ethyl-2-methyl-2-oxo-l ,3,2X5-dioxaphosphoran-5-ylmethyl ) methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l,3,2A,5-dioxaphosphoran-5 ­ ylmethyl ) methylphosphonate 0 ex 3811 21 00 * 10 Salts of dinonylnaphthalenesulphonic acid, in the form of a solution in mineral oils 0 ex 3812 20 00 * 10 Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl-2,2 ­ dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 ex 3812 30 80 * 10 Tetraaluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate, coated with a surface-active agent 0 ex 3815 12 00 * 10 Catalyst, in the form of granules or rings of a diameter of 3 mm or more but not exceeding 10 mm, consisting of silver on an aluminium-oxide support and containing by weight 8 % or more but not more than 20 % of silver 0 ex 3815 19 00 * 01 Catalyst, in the form of grains of which 90 % or more by weight have a particle-size not exceeding 10 micrometres, consisting of a mixture of oxides on a magnesium-silicate support, containing by weight:  20 % or more but not more than 35 % of copper and  2 % or more but not more than 3 % of bismuth, and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 0 ex 3815 19 00 * 03 Catalyst, consisting of chromium trioxide or dichromium trioxide fixed on a silicon-dioxide support, of a pore-volume, as determined by the nitrogen-absorption method, of 2 cm3/g or more 0 ex 3815 19 00 * 11 Catalyst consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide, aluminium oxide or aluminium phosphate 0 ex 3815 19 00 * 14 Catalyst, in the form of spheres of a diameter of 4,2 mm or more but not exceeding 9 mm, consisting of a mixture of oxides of molybdenum, tungsten, vanadium, copper and strontium, on a support of silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid ( a ) 0 ex 381519 00 * 15 Catalyst consisting of organo-metallic compounds of titanium, magnesium and aluminium on a support of silicon dioxide, in the form of a suspension in tetrahydrofuran 0 ex 3815 90 00 * 15 Catalyst , in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, vanadium, nickel and antimony, for use in the manufacture of acrylic acid (a ) 0 No L 163/20 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 3815 90 00 * 20 Catalyst , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing by weight:  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 ex 3815 90 00 *25 Catalyst, in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, bismuth, nickel , iron and silicon, for use in the manufacture of acrylaldehyde ( a ) 0 ex 3815 90 00 * 35 Catalyst, in the form of a suspension in oil, consisting of titanium trichloride and aluminium trichloride, containing by weight (on an oil-free basis ):  15 % or more but not more than 30 % of titanium and  40 % or more but not more than 72 % of chlorine 0 ex 3815 90 00 *40 Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol 0 ex 3815 90 00 * 55 Catalyst, in the form of rodlets of a length of 5 mm or more but not exceeding 8 mm, consisting of a mixture of oxides of iron, molybdenum and bismuth, for use in the manufacture of acrylic acid ( a ) 0 ex 3815 90 00 * 60 Catalyst, in the form of pellets, consisting of mixed vanadium and phosphorus oxides, containing by weight 0,5 % or less of one of the following elements : lithium, potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride from butane ( a ) 0 ex 3815 90 00 * 70 Catalyst containing titanium trichloride, in the form of a suspension in hexane containing by weight, in the hexane-free material , 9 % or more but not more than 25 % of titanium 0 ex 3815 90 00 * 75 Reaction initiator , consisting of a mixture of N,N,N',N'-tetramethyl-2,2'-oxybis(ethylamine) and dipropylene glycols 0 ex 3815 90 00 * 80 Catalyst, in the form of rodlets, consisting of an acid aluminosilicate (zeolite ):  with a mole-ratio of silicon dioxide : dialuminium trioxide of not less than 500 : 1 and  containing by weight 0,2 % or more but not more than 0,8 % of platinum 0 ex 3815 90 00 * 86 Catalyst based on a mordenite zeolite , in the form of granules, for use in the manufacture of mixtures of methylamines containing by weight 50 % or more of dimethylamine ( a ) 0 ex 3822 00 00 * 10 Lyophilized extract of the blood cells of Limulus polyphemus (Limulus amoebocyte lysate ) 0 ex 3823 90 20 * 10 Acid aluminosilicate (artificial zeolite of the Y type ) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 ex 3823 90 91 * 01 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried, for use in the manufacture of human medicaments of No 3004 ( a ) 0 ex 3823 90 91 * 02 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 ex 3823 90 91 *03 Cholic acid and 3a,12a-dihydroxy-5|3-cholan-24-oic acid (deoxycholic acid), crude 0 ex 3823 90 91 * 04 Products obtained by the N-ethylation of sisomycin ( INN) 0 30. 6 . 94 Official Journal of the European Communities No L 163/21 CN code TARIC Description Rate of autonomous duty (% ) ex 3823 90 91 * 05 Intermediate products from the manufacture of monensin salts 0 ex 3823 90 91 * 09 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis , whether or not dried 0 ex 3823 90 91 * 15 Residues of manufacture containing by weight 40% or more of 11(3,17,20,21 ­ tetrahydroxy-6-methylpregna-l,4-dien-3-one-21-acetate 0 ex 3823 90 91 * 16 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine, in the form of a solution in toluene 0 ex 3823 90 98 * 08 Colloidal diantimony pentaoxide 0 ex 3823 90 98 * 13 Mixture of nitromethane and 1,2-epoxybutane 0 ex 3823 90 98 *21 Crude lithium hypochlorite 0 ex 3823 90 98 *25 Mixed oxides of barium, titanium and other metals, in the form of powder, containing by weight :  5 % or more of barium and  15 % or more of titanium, for use as dielectric materials in the manufacture of multilayer ceramic capacitors ( a ) 0 ex 3823 90 98 * 26 Lithium niobate wafers , undoped 0 ex 3823 90 98 *27 Preparation, in the form of powder, containing by weight 75 % or more of zinc bis[3,5-bis(l-phenylethyl)salicylate] 0 ex 3823 90 98 * 31 Film consisting of the oxides of barium, calcium and either titanium or zirconium, mixed with binding materials 0 ex 3823 90 98 * 32 Mixture of amines derived from dimerized fatty acids, of an average molecular weight of 520 or more but not exceeding 550 0 ex 3823 90 98 * 35 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either :  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 ex 3823 90 98 * 37 Calcined bauxite ( refractory grade ) 0 ex 3823 90 98 * 38 Magnetisable iron oxide, in the form of powder, containing by weight :  30 % or more but not more than 38 % of bivalent iron in relation to the total iron and  1 % or more but not more than 4 % of cobalt ' 0 ex 3823 90 98 * 39 Spent catalyst, in the form of rodlets of diameter of 1 mm or more but not exceeding 3 mm, containing a mixture of sulphides of tungsten and of nickel on a support of zeolite, containing by weight not more than 10 % of tungsten and not more than 10 % of nickel , for regeneration as a catalyst for hydrocarbon-cracking (a ) 0 ex 3823 90 98 *40 Mixture containing by weight :  7 % or more but not more than 9 % of 2-methyl-l ,3-phenylene diisocyanate,  31 % or more but not more than 34 % of 4-methyl-l,3-phenylene diisocyanate,  10 % or more but not more than 13 % of 2,4'-methylenediphenyl diisocyanate,  46 % or more but not more than 49 % of 4,4'-methylenediphenyl diisocyanate 0 No L 163/22 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 3823 90 98 *42 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine, in the form of a solution in toluene 0 ex 3823 90 98 *43 Mixture of magnesium bromide 2-oxoperhydroazepin-l-ide and epsilott-caprolactam 0 ex 3823 90 98 *44 Mixture of disodium N-benzyloxycarbonyl-L-aspartate and sodium chloride, in the form of a solution in water * 0 ex 3823 90 98 *45 Disodium 9,10-dihydro-9,10-dioxoanthracene-2,7-disulphonate, containing by weight 10 % or more but not more than 20 % of sodium sulphate 0 ex 3823 90 98 *48 Eutectic alloy wholly of potassium and sodium, containing by weight 77 % or more but not more than 79 % of potassium 0 ex 3823 90 98 *49 Blend of terephthaloyl dichloride and isophthaloyl dichloride 0 ex 3823 90 98 *51 Acid-hydrolysed casein, containing by weight :  8 % or more but not more than 11 % of nitrogen and  10 % or more but not more than 20 % of sodium chloride, for the manufacture of prepared culture media for development of micro-organisms (a ) 0 ex 3823 90 98 *52 Preparation consisting by weight of 90 % or more of 3a,4,7,7a-tetrahydro-4,7-  methanoindene (dicyclopentadiene), a synthetic rubber and  either an aluminium-alkyl compound  or an organic complex of tungsten 0 ex 3823 90 98 *53 Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of methylphosphonic acid and phosphoric acid with ethane-l,2-diol 0 ex 3823 90 98 * 54 Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of 2-chloroethyl phosphate with ethane-l,2-diol 0 ex 3823 90 98 * 55 Mixture of sucrose esters, derived from the esterification of sucrose with industrial stearic acid 0 ex 3823 90 98 *57 Preparations consisting predominantly of phosphabicyclononanes and P-alkyl derivatives thereof, in the form of a solution in 4 te/t-butyltoluene 0 ex 3901 20 00 * 10 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,945 or more but not exceeding 0,985, for the manufacture of films for typewriter ribbon or similar ribbon ( a ) 0 ex 3901 20 00 *20 Polyethylene, containing by weight 35 % or more but not more than 45 % of mica 0 ex 3901 20 00 *40 Polyethylene, in one of the forms mentioned in note 6 (b ) to Chapter 39, of a specific . gravity of 0,958 or more at 23 °C, containing:  50 mg/kg or less of aluminium,  2 mg/kg or less of calcium,  2 mg/kg or less of chromium,  2 mg/kg or less of iron,  2 mg/kg or less of nickel,  2 mg/kg or less of titanium and  8 mg/kg or less of vanadium, for the manufacture of chlorosulphonated polyethylene (a) 0 30. 6 . 94 Official Journal of the European Communities No L 163/23 CN code TARIC Description Rate of autonomous duty (% ) ex 3902 90 00 * 92 Polymers of 4-methylpent-l-ene 0 ex 3902 90 00 * 96 Polybut-l-ene, a copolymer of but-l-ene with ethylene containing by weight 10 % or less of ethylene, or a blend of polybut-l-ene with polyethylene and/or polypropylene containing by weight 10 % or less of polyethylene and/or 25 % or less of polypropylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3902 90 00 * 97 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer, containing ex 3903 90 00 * 60 by weight 40 % or less of styrene, in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3903 90 00 * 10 Copolymer, solely of styrene with allyl alcohol , of an acetyl value of 175 or more 0 ex 3903 90 00 *20 Copolymer, entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 ( b ) to Chapter 39, for the manufacture of sheetings for head-liners for cars ( a ) 0 ex 3903 90 00 *25 Copolymer, entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer, of an average molecular weight not exceeding 3 000, in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3903 90 00 * 30 Brominated polystyrene, containing by weight 58 % or more but not more than 71 % of bromine, in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3904 40 00 * 91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight:  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 ( a ) or (b ) to Chapter 39 0 ex 3904 50 00 * 91 Copolymer of vinylidene chloride with acrylonitrile, in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres 0 ex 3904 50 00 * 92 Copolymer of vinylidene chloride with vinyl chloride , containing by weight 79,5 % or more of vinylidene chloride, in one of the forms mentioned in note 6 ( a ) or (b) to Chapter 39 , for the manufacture of fibres, monofilament or strip ( a ) 0 ex 3904 69 00 *91 Copolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene), in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 *92 Copolymer of tetrafluoroethylene and trifluoro(trifluoromethoxy)ethylene 0 ex 3904 69 00 * 93 Polyvinyl fluoride, in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 * 95 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3905 90 00 * 93 Polyvinyl formal ), in one of the forms mentioned in note 6 ( b ) to Chapter 39, of a molecular weight of 1 0 000 or more but not exceeding 40 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 ex 3905 90 00 * 96 Hydrogenated copolymers of vinyltoluene and a-methylstyrene 0 No L 163/24 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 3906 10 00 * 10 Polymethyl methacrylate, in the form of expansible beads containing 2-methylpentane as blowing agent 0 ex 3906 90 00 * 10 Poly[N-(3-hydroxyimino-l,l-dimethylbutyl)acrylamide] ' 0 ex 3906 90 00 *20 Copolymer of 2-diisopropylaminoethyl methacrylate with decyl methacrylate, in the form of a solution in N,N-dimethylacetamide containing by weight 55 % or more of copolymer 0 ex 3906 90 00 * 30 Copolymer of acrylic acid with 2-ethylhexyl acrylate, containing by weight 10 % or more but not more than 11 % of 2-ethylhexyl acrylate 0 ex 3906 90 00 *40 Copolymer of acrylonitrile with methyl acrylate, modified with polybutadiene ­ acrylonitrile (NBR) 0 \ ex 3906 90 00 *50 Polymerization product of acrylic acid with alkyl methacrylate and small quantities of other monomers, for use as a thickener in the manufacture of textile printing pastes (a ) 0 ex 3906 90 00 *60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica 5 ex 3906 90 00 * 70 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a thickener in textile pigment printing pastes or in the manufacture of medicaments of heading No 3003 or 3004 (a ) 0 ex 3906 90 00 * 80 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a stabilizer in emulsions or dispersions with a pH of more than 13 (a ) 6 ex 3907 20 11 * 10 Poly(ethylene oxide) 0 ex 3907 20 90 * 15 Bis{2-[to-hydroxy-poly(ethyleneoxy)]ethyl} hydroxymethylphosphonate 0 ex 3907 20 90 *20 Poly(oxypropylene ) having alkoxysilyl end-groups 0 ex 3907 20 90 *40 Poly[oxy-l,4-phenyleneisopropylidene-l,4-phenyleneoxy-(2-hydroxytrimethylene)], of an average molecular weight of more than 26 000, in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3907 20 90 *60 a-4-Hydroxybutyl-oo-hydroxypoly(oxytetramethylene), containing less than 1 mg/kg of halogen and less than 1 mg/kg of metal , and of a colour not exceeding 20 units on the Hazen scale 0 ex 3907 20 90 *70 Homopolymer of l-chloro-2,3-epoxypropane (epichlorohydrin ) 0 ex 3907 20 90 * 80 Copolymer of l-chloro-2,3-epoxypropane with ethylene oxide 0 ex 3907 91 90 * 10 Diallyl phthalate prepolymer 0 ex 3907 99 10 * 10 Poly(oxy-l,4-phenylenecarbonyl ), in the form of powder ex 3907 99 90 * 10 0 ex 3907 99 10 *20 Poly(ethylene naphthaIene-2,6-dicarboxylate) ex 3907 99 90 *20 0 ex 3908 90 00 * 10 Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl ), in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3909 40 00 * 10 Polycondensation product of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 micrometres 0 30. 6 . 94 Official Journal of the European Communities No L 163/25 CN code TARIC Description Rate of autonomous duty (% ) ex 3911 90 10 * 30 Poly(thio-l,4-phenylene ) 0 ex 3912 11 00 * 10 Non-plasticized cellulose triacetate, in the form of flakes, for the manufacture of cellulose triacetate yarn ( a ) 0 ex 3912 39 10 * 10 Ethylcellulose, not plasticized 0 ex 3912 39 90 * 10 Cellulose, both hydroxyethylated and ethylated, insoluble in water 0 ex 3912 39 90 *20 Hydroxypropylcellulose 0 ex 3912 39 90 *40 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 ex 3913 90 80 * 30 Chondroitinsulphuric acid, sodium salt 0 ex 3914 00 00 *20 Colestipol hydrochloride ( INNM) 0 ex 3915 90 93 * 10 Waste and scrap of photographic ( including cinematographic) and X-ray film ex 3915 90 99 * 10 0 ex 3917 32 39 *20 Pipe consisting of a block copolymer of polytetrafluoroethylene and polyperfluoroalkoxytrifluoroethylene, having a length of not more than 570 mm, a diameter of not more than 50 mm and a wall-thickness of not less than 30 and not more than 110 micrometers 0 ex 3920 10 21 * 92 Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres, for the production of photo-resist film used in the manufacture of semiconductors or printed circuits (a ) .0 ex 3920 10 21 * 94 Laminated sheet or strip consisting of a film composed of a blend of a copolymer of ex 3920 10 29 * 93 ethylene with vinyl acetate and a modified ethylene-propylene-elastomer (EPM) or a ex 3921 90 60 *26 modified ethylene-propylene-diene elastomer (EPDM), coated or covered on both sides with a film of a copolymer of ethylene with vinyl acetate 0 ex 3920 10 21 * 95 Film of polyethylene, of a thickness of 20 micrometres or more but not exceeding 45 micrometres, containing calcium carbonate in the mass, for the manufacture of napkins for babies or of sanitary towels or of tampons or of disposable surgical gowns ( a ) 0 ex 3920 10 90 * 93 Synthetic paper pulp, in the form of moist sheets , made from unconnected finely-branched polyethylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 10 90 * 95 Film of a thickness not exceeding 0,20 mm, of a blend of polyethylene and a copolymer of ethylene with oct-l-ene, embossed in a regular rhomboidal pattern, for coating both sides of a layer of unvulcanized rubber (a ) 0 ex 3920 20 90 * 91 Synthetic paper pulp, in the form of moist sheets , made from unconnected finely-branched polypropylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 30 00 *20 Laminated sheet or strip, consisting of a film of a thickness of 100 micrometres or more ex 3921 90 60 *27 but not exceeding 200 micrometres, composed of a blend of a thermoplastic elastomer (TPE) of styrene-butadiene-styrene (SBS ) with polyethylene or polypropylene, coated or covered on both sides with a film of polypropylene of a thickness not exceeding 20 micrometres 0 ex 3920 42 11 * 92 Reflecting sheeting, consisting solely of a single layer of polyvinyl chloride, wholly ex 3920 42 91 * 92 embossed on one side in a regular pyramidal pattern ' 0 No L 163/26 Official Journal of the European Communities 30. 6 . 94 CN code TARIC Description Rate of autpnomous duty (% ) , ex 3920 42 91 * 93 Sheeting of polyvinyl chloride, stabilized against ultraviolet rays, without any holes, even microscopic, of a thickness of 60 micrometres or more but not exceeding 80 micrometres, containing 30 or more but not more than 40 parts of plasticizer to 100 parts of polyvinyl chloride 0 ex 3920 59 00 * 10 Copolymer of acrylic and methacrylic esters, in the form of film of a thickness not exceeding 150 micrometres 0 ex 3920 62 10 *" 15 Polyethylene terephthalate film, of a thickness of 72 micrometres or more but not exceeding 79 micrometres, for the manufacture of flexible magnetic disks (floppy disks ) ( a ) 0 ex 3920 62 10 *50 Polyethylene terephthalate film, of a thickness of 20 micrometres or more but not exceeding 30 micrometres, coated on one side with silicone, for use in the manufacture of window safety-film (a) 6,5 ex 3920 69 00 *40 Iridescent film of polyester and polymethyl methacrylate ex 3921 90 19 * 15 0 ex 3920 69 00 *50 Polycondensation product of terephthalic acid with a mixture of cyclohex-l,4-ylenedimethanol and ethane-l,2-diol, in the form of a film 0 ex 3920 91 00 *91 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 91 00 * 92 Plasticized film of polyvinyl butyral , containing by weight:  either 14,5 % or more but not more than 17,5 % of dihexyl adipate  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 ex 3920 92 00 * 10 Film consisting of poly(eps/7on-caprolactam) blended with:  either 10 % or less by weight of polyethylene  or 10 % or less by weight of ethylene-vinyl acetate copolymer 0 ex 3920 99 19 * 10 Polyimide sheet and strip, uncoated, or coated or covered solely with plastic ex 3921 90 50 *20 0 ex 3920 99 50 *21 Polyvinyl fluoride sheet 0 ex 3920 99 50 *22 Ion-exchange membranes of fluorinated plastic material, for use in chlor-alkali ex 3921 90 60 *25 electrolytic cells (a ) 0 ex 3920 99 50 *23 Biaxially-orientated polyvinyl alcohol film, containing by weight 97 % or more of polyvinyl alcohol , uncoated, of a thickness not exceeding 1 mm 0 ex 3920 99 50 *26 Poly(l-chlorotrifluoroethylene) film 0 ex 3920 99 50 *27 Film of a mixture of polyvinylidene fluoride with an acrylic polymer, of a thickness of 40 micrometres or more but not exceeding 60 micrometres 0 ex 3920 99 50 *28 Film and sheet of a copolymer of ethylene with chlorotrifhioroethylene, of a thickness of 12 micrometres or more but not exceeding 400 micrometres 0 ex 3920 99 50 * 36 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and of a width of 2,20 m or more, with an extension at break, in the transverse direction, of 350% or more 0 ex 3920 99 50 * 37 Biaxially-oriented film of polyvinyl alcohol, coated on both sides, of a total thickness of less than 1 mm 0 ex 3920 99 50 * 38 Iridescent film of polyester, polyethylene and an ethylene-vinyl acetate copolymer ex 3921 90 60 *29 0 30. 6 . 94 Official Journal of the European Communities No L 163/27 CN code TAR1C Description Rate of autonomous duty (% ) ex 3920 99 50 *39 Polytetrafluoroethylene film, non-microporous, in the form of rolls , of a thickness of 0,019 mm or more but not exceeding 0,14 mm, impermeable to water vapour 0 ex 3921 90 19 * 35 Composite plate of polycarbonate and polybutylene terephthalate, reinforced with glass fibres 0 ex 3921 90 19 *45 Composite plate of polyethylene terephthalate or of polybutylene terephthalate, reinforced with glass fibres 0 ex 3926 90 91 *20 Reflecting sheeting or tape, consisting of a facing-strip of polyvinyl chloride embossed in a regular pyramidal pattern, heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 4105 11 91 Sheep or lamb skin leather, without wool on, tanned or retanned but not further 4105 11 99 prepared, whether or not split, other than leather of heading No 4108 or 4109 4105 12 10 4105 12 90 4105 19 10 4105 19 90 0 4106 11 90 Goat or kid skin leather, without hair on, tanned or retanned but not further prepared, 4106 12 00 whether or not split, other than leather of heading No 4108 or 4109 4106 19 00 0 4107 10 10 Leather of other animals, without hair on, not further prepared than tanned, other than 4107 29 10 leather of heading No 4108 or 4109 4107 90 10 0 ex 4416 00 90 * 10 Used casks and barrels of oak, whether assembled or not; their staves and heads 0 4501 10 00 Natural cork, raw or simply prepared 0 ex481121 00 * 10 Impregnated paper coated or covered with a pressure-sensitive self-adhesive layer, the whole:  of a tensile of 2 700 N/m or more but not exceeding 3 700 N/m in the machine direction (as determined by the DIN 53112 method),  of a stretch factor of 1,5 % or more but not exceeding 3,0 % in the machine direction (as determined by the DIN 53112 method ) and  of adhesivity on stainless steel ( as determined by the DIN 30646 method ) of 50 N/m or more but not exceeding 225 N/m, at a temperature of 23 °C ( ±3 °C) and a relative humidity of 50 % ( ± 5 % ) 0 ex 4823 90 90 * 12 Strips of paper glued to one another to form a honeycomb of a height not exceeding 13 cm, for agricultural purposes ( a ) 0 5002.00 00 Raw silk (not thrown) 0 ex 5004 00 10 * 10 Yarn spun entirely from silk, not put up for retail sale ex 5004 00 90 * 10 2,5 ex 5005 00 10 * 10 Yarn spun entirely from silk waste (noil ), not put up for retail sale ex 5005 00 90 * 10 0 ex 5306 10 11 * 10 Unbleached flax yarn (other than tow yarn ) measuring 333,3 decitex or more ( not ex 5306 10 31 * 10 exceeding 30 metric number ), for the manufacture of multiple or cabled yarn of the footwear industry or for whipping cables ( a ) 1,8 ex 5402 39 10 * 10 Texturized yarn of polypropylene, impregnated with silicone-based water-repellant 0 No L 163/28 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 5402 41 10 * 10 Polyamide yarn, not textured, untwisted or with a twist not exceeding 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide ) with a copolyamide, for the manufacture of:  knee-length stockings of subheadings 6115 20 11 and 6115 93 30,  women's stockings of subheadings 6115 20 19 and 6115 93 91 , or  panty hose ( tights) of subheading 6115 11 00 (a ) -0 ex 5402 41 30 * 10 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the ex 5402 41 90 * 10 polycondensation of w-phenylenediamine and isophthalic acid 0 ex 5402 49 99 * 10 Yarn of polytetrafluoroethylene ex 5402 69 90 - *20 0 ex 5402 49 99 *30 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (a ) 0 ex 5402 49 99 *50 Non-textured filament yarn of polyvinyl alcohol ex 5402 59 90 *20 ex 5402 69 90 *40 0 ex 5402 49 99 * 60 Yarn wholly of polyglycollic acid ex 5402 69 90 * 10 0 ex 5402 49 99 * 70 Synthetic filament yarn, single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments, of a weight per metre of 0,12 g or more but not exceeding 3,75 g and of a length of 100 m or more, for the manufacture of carbon-fibre yarn (a ) 0 ex 5402 49 99 * 80 Polyethylene filament yarn, untwisted, of either 55 , 110, 165 or 1 760 decitex, for the manufacture of goods of heading No 5607 (a ) 0 ex 5402 49 99 * 85 Synthetic filament yarn, single, untwisted, wholly of poly(thio-l,4-phenylene ) 0 ex 5404 10 90 * 10 Monofilament of polytetrafluoroethylene 0 ex 5,404 10 90 *20 Monofilament of poly( 1,4-dioxanone) 0 ex 5404 10 90 *30 Monofilament of a copolymer of l,3-dioxan-2-one with l,4-dioxan-2,5-dione, for the manufacture of surgical sutures (a ) 0 ex 5404 90 90 * 10 Strip of polytetrafluoroethylene, with an extension at break not exceeding 25 % 0 ex 5407 71 00 * 10 Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 5407 71 00 *20 Woven polytetrafluoroethylene-fibre fabric, coated or covered on one side with a ex 5903 90 99 * 10 copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side-chains ending in carboxylic-acid or sulphonic-acid groups in the potassium- or sodium-salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 90 10 * 10 Acetalized, multicomponent spun fibres with a matrix fibril structure, consisting of ex 5503 90 90 *30 emulsion-polymerized polyvinyl alcohol and polyvinyl chloride 0 ex 5503 90 90 * 10 Textile fibres of polytetrafluoroethylene 0 ex 5503 90 90 *20 Polyvinyl alcohol fibres, whether or not acetalized ex 5601 30 00 * 10 0 30 . 6 . 94 Official Journal of the European Communities No L 163/29 CN code TARIC Description Rate of autonomous duty ( % ) ex 5503 90 90 *40 Fibres wholly of poly(thio-l,4-phenylene ) 0 ex 5504 90 00 * 10 Cellulose fibre produced by organic solvent spinning (Lyocell ) 4 ex 5603 00 10 * 10 Polyvinyl alcohol nonwovens, in the piece or cut into rectangles : ex 5603 00 91 * 10 ex 5603 00 93 * 10  of a thickness of 200 micrometres or more but not exceeding 280 micrometres and  of a weight of 20 g/m2 or more but not exceeding 50 g/m2 0 ex 5603 00 10 *20 Nonwovens of aromatic polyamide fibres obtained by polycondensation of ex 5603 00 93 * 30 w-phenylenediamine and isophthalic acid, in the piece or cut into rectangles ex 5603 00 95 * 30 ex 5603 00 99 * 10 0 ex 5603 00 93 . * 20 Non-wovens consisting of a melt-blown central layer of a thermoplastic elastomer ex 5603 00 95 *20 laminated on each side with spunbonded fibres of polypropylene 0 ex 5603 00 93 *40 Nonwovens of polypropylene consisting of a melt-blown central layer, laminated on ex 5603 00 95 * 10 each side with spun-bonded fibres , of a thickness not exceeding 550 micrometres and of a weight not exceeding 80 g/m2, in the piece or simply cut into rectangular shape, not impregnated 0 ex 5903 10 90 * 10 Knitted or woven fabrics , coated or covered on one side with artificial plastic material in ex 5903 20 90 * 10 which are embedded microspheres ex 5903 90 99 *20 0 ex 5907 00 00 * 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter not exceeding 75 micrometres, of a weight not exceeding 550 g/m2 0 ex 5911 10 00 * 10 Needle-punched synthetic-fibre felts on a woven synthetic-fibre base not containing polyester , coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products ( a ) 0 ex 5911 90 90 * 10 Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 6305 10 10 Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 5303 0 ex 6305 90 00 * 10 Sacks and bags, of a kind used for the packing of goods, used, of flax or of sisal ex 6305 90 00 * 91 ex 6305 90 00 * 93 0 ex 681599 90 * 10 Microspheres :  of a diameter of less than 100 micrometres,  of a refractive index of 2,1 or more but not exceeding 2,4 and  containing by weight more than 90 % of barium and titanium evaluated as barium oxide and titanium dioxide 0 ex 6909 19 00 *20 Plate, of dialuminium trioxide and titanium carbide, of dimensions not exceeding 48 x 48 mm, or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads ( a ) 0 No L 163/30 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 6909 19 00 *30 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces, of an overall volume not exceeding 65 000 ml, having, per 100 mm2 of the cross-section, not less than one continuous channel which may be open at both ends or stopped at one end 0 ex 7006 00 90 * 10 Glass plate, coated on one side with chromium and/or with a mixture of diindium trioxide and tin dioxide, of dimensions of 320 x 352 mm or more but not exceeding 320 x 400 mm, and of a thickness of 1,1 mm ( ± 0,1 mm), with a flatness deviation not exceeding 25 micrometres, for the manufacture of liquid crystal displays with active matrix ( a ) 0 ex 7006 00 90 *20 Colour filter, consisting of a glass plate with red, blue and green pixels , having a total thickness of 1,1 mm ( ± 0,1 mm) and exterior dimensions of 320 x 352 mm or more but not exceeding 320 x 400 mm, for the manufacture of liquid crystal displays with active matrix ( a ) 0 ex 7006 00 90 * 30 Glass plate, uncoated, of dimensions of 320 x 352 mm or more but not exceeding 320 x 400 mm, and of a thickness of 1,1 mm ( ± 0,1 mm), with a flatness deviation not exceeding 25 micrometres, for the manufacture of liquid crystal displays with active matrix ( a ) 0 ex 7011 20 00 * 10 Glass envelopes for monochrome cathode-ray tubes :  of a diagonal screen-measurement of 3,8 cm or more but not exceeding 51 cm and  of a nominal neck-diameter of 13 mm, 20 mm, 29 mm or 37 mm 0 ex 7011 20 00 *50 Glass face-plate with a diagonal measurement of 704,1 mm ( ± 1,5 mm ) and of dimensions of 387,1 x 628,8 mm ( ± 1,5 mm) 0 ex 7011 20 00 *60 Glass cone with a diagonal measurement of 698,7 mm ( ± 1,5 mm) and of dimensions of 381,7 x 623,4 mm ( ± 1,5 mm) 0 ex 7019 10 59 * 10 Yarn of 33 tex or a multiple thereof, ± 7,5%, obtained from continuous spun-glass filaments of a nominal diameter of 3,5 micrometres or of 4,5 micrometres, in which filaments of a diameter of 3 micrometres or more but not exceeding 5,2 micrometres predominate, other than those treated so as to improve their adhesion to elastomers 0 ex 7019 10 59 * 30 Yarn of 22 tex ± 7,5 % , obtained from continuous spun-glass filaments of a nominal diameter of 5 micrometres, in which filaments of a diameter of 4,2 micrometres or more but not exceeding 5,8 micrometres predominate 0 ex 7019 10 59 *40 Yarn of 33 , 34 or 51 tex or a multiple thereof, ± 7,5 % , obtained from continuous spun-glass filaments of a nominal diameter of 6 micrometres, in which filaments of a diameter of 5,1 micrometres or more but not exceeding 6,9 micrometres predominate 0 ex 7019 32 00 * 10 Non-woven product of non-textile glass fibre, for the manufacture of air-filters or of ex 7019 39 10 * 10 air-filtration products ( a ) ex 7019 39 90 * 10 0 ex 7019 90 10 * 11 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 7202 93 00 Ferroniobium 0 ex 7205 10 00 * 10 Magnetisable iron alloy, in the form of granules, containing by weight:  88 % or more but not more than 91 % of iron and  4 % or less of cobalt 0 30. 6 . 94 Official Journal of the European Communities No L 163/31 CN code TARIC Description Rate of autonomous duty (% ) ex 7410 21 00 * 10 Sheet or plate of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric , laminated on both sides with copper foil, or sheet of polyimide, laminated on one side or on both sides with copper foil 0 7602 00 19 Waste of aluminium, other ( including factory rejects ) 0 ex 7616 90 99 *40 Discs of aluminium alloy, coated or covered on both sides with a nickel-phosphorus layer, having a total thickness not exceeding 3,02 mm 0 ex 7905 00 90 * 10 Plate of an alloy of zinc, ground and polished on one surface and coated with an epoxide resin on the other surface, of rectangular or square shape, of a length of 300 mm or more but not exceeding 2 000 mm and of a width of 300 mm or more but not exceeding 1 000 mm, and containing:  10 mg/kg or less of iron,  10 mg/kg or less of lead,  700 mg/kg or more but not more than 900 mg/kg of aluminium and  500 mg/kg or more but not more than 900 mg/kg of magnesium, for the manufacture of sensitised printing plates ( a ) 0 ex 8101 99 00 * 10 Disc (target ) with deposition material , of tungsten or an alloy containing by weight 90 % of tungsten en 10 % titanium,  containing 100 micrograms/kg or less of sodium and  mounted on a copper support , for use in the manufacture of goods of heading No 8542 by sputtering (a ) 0 ex 8103 90 10 * 10 Wire of unalloyed tantalum, of a diameter of 0,2 mm or more but not exceeding 0,5 mm, for the manufacture of capacitors ( a ) 0 ex 8103 90 90 * 10 Tube solely of tantalum, or solely of an alloy of tantalum with tungsten containing by weight 2,5 % or less of tungsten 0 ex 8104 90 10 * 10 Ground and polished magnesium sheets , of dimensions not exceeding 1 500 x 2 000 mm, coated on one side with an epoxy resin insensitive to light 0 ex 8108 10 10 * 10 Titanium sponge 0 8108 10 90 Waste and scrap titanium 0 ex 8108 90 90 * 92 Disc (target ) with deposition material, of titanium,  containing 50 micrograms/kg or less of sodium and  mounted on a copper support, for use in the manufacture of goods of heading No 8542 by sputtering ( a ) 0 ex 8110 00 11 * 10 Antimony ingots 0 ex 8111 00 11 * 10 Electrolytic manganese of a purity by weight of 99,7 % or more 0 ex 8112 19 00 * 10 Beryllium, of a purity by weight of 94 % or more, in the form of blocks or bars , plates and sheets 0 No L 163/32 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8112 99 30 * 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 ex 8419 89 80 * 10 Immersion-tube (coils ) bundles, consisting of an assembly of plastic tubes terminating at each end in a honeycomb-structure (end-fitting) surrounded by a pipe-connector 0 ex 8439 99 10 * 10 Suction-roll shells, not drilled, in the form of alloy-steel tubes, of a length of 5 207 mm ex 8439 99 90 * 10 or more and an external diameter of 754 mm or more, for use in machinery for making paper or paperboard (a) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .